—Order unanimously reversed on the law without costs, and plaintiff’s motion granted. Memorandum: Plaintiff, as executor of the estate of Dr. James Sibley Watson, Jr., sued defendant, Dr. Watson’s daughter-in-law, to recover the payments due on an installment contract for the sale of a family farm relative to a family farm in Massachusetts which Dr. Watson transferred to defendant in 1978. The contract provided for 10 annual installments of $12,000 each. Plaintiff acknowledged that Dr. Watson forgave the first two installments, but moved for summary judgment to recover the balance due.
Special Term erred in denying plaintiff’s motion and granting defendant’s cross motion for summary judgment. The contract is valid, unambiguous and enforceable (see, General Obligations Law § 5-1105) and defendant has not established a triable issue of fact that the transfer was intended as a gift (see, Matter of Szabo, 10 NY2d 94, 98). Defendant’s explanation that the transaction was made solely for tax purposes is insufficient to overcome the evidence to the contrary offered by the plaintiff (Ehrlich v American Moninger Greenhouse Mfg. Corp., 26 NY2d 255, 259; see also, Bank of Am. Natl. Trust & Sav. Assn. v Gillaizeau, 593 F Supp 239, 243, 244, revd on other grounds 766 F2d 709, 712). Accordingly, plaintiff’s motion for summary judgment is granted. (Appeal from order of Supreme Court, Monroe County, Patlow, J. — summary judgment.) Present — Doerr, J. P., Denman, Boomer, Green and Lawton, JJ.